internal_revenue_service number release date index nos cc tege eoeg et1 - plr-117303-99 date x plan trust dear this is in response to your request for a ruling dated date on behalf of x concerning the income_tax consequences of the nonqualified_deferred_compensation agreement the plan and a_trust agreement the trust established by x the plan was established in for the purpose of providing compensation benefits to a key_employee the participant for some definite period of time from and after his retirement from x the plan also provides for distributions to alleviate an unforeseeable_emergency of the participant no account payable under the plan shall be subject in any manner to anticipation alienation sale transfer assignment or pledge by the participant or his beneficiary nor shall such account be subject_to encumbrance attachment or garnishment by creditors of the participant or his beneficiary x established a_trust to hold assets to provide x with a source of funds to pay its obligations to the participant under the plan the trust conforms to the model trust contained in revproc_92_64 1992_2_cb_422 including the order in which the sections of the model trust language appear the trust does not contain any language that is inconsistent with or conflicts with the language of the model trust agreement under the plan and the trust the interest of a participant or beneficiary in the trust estate shall be no greater than the interest of any general unsecured creditor of x sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 sec_1_402_b_-1 of the regulations provides that employer contributions to a nonexempt employees’ trust are included as compensation in an employee’s gross_income for the taxable_year in which the contribution is made but only to the extent that the employee’s interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amount might otherwise be deductible pursuant to sec_404 of the code and sec_1_404_a_-12 of the regulations and provided that they otherwise meet the requirements for deductibility amounts of contributions or compensation deferred under a non-qualified plan or arrangement are deductible in the taxable_year in which they are paid or made available whichever is earlier sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which the taxpayer receives it unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period sec_1_451-1 of the regulations provides that under the cash_receipts_and_disbursements_method of accounting amounts are included in gross_income when actually or constructively received sec_1_451-2 of the regulations provides that income is constructively received in the taxable_year during which it is credited to the taxpayer’s account or set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situation 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the terms of the trust assets will be placed in trust to be used to provide deferred_compensation benefits to the participant however the trustee has the obligation to hold the trust assets and income for the benefit of x’s general creditors in the event of x’s insolvency the trust further provides that the participant receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of x’s insolvency they are fully within reach of x’s general creditors as are any other assets of x sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor provided i that creation of the trust does not cause the plan to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provision of the trust requiring use of trust assets to satisfy claims of x’s general creditors in the event of x’s insolvency is enforceable by such creditors under federal and state law we conclude that the trust will be classified as a_trust within the meaning of sec_301_7701-4 of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of the grantor the grantor shall be treated as the owner of the entire trust under sec_677 of the code accordingly there shall be included in computing the taxable_income and credits of the x all items of income deductions and credits against tax of the trust sec_671 neither the creation of the trust nor the contribution of assets by x to the trust will result in a transfer of property for purposes of sec_83 of the code or sec_1_83-3 of the regulations neither the adoption of the plan by x the creation of the trust the contribution of assets to the trust nor the crediting of earnings on the trust assets will constitute a contribution to a nonexempt employees’ trust under sec_402 of the code neither x’s establishment of the trust nor the adoption of the plan will not cause amounts to be included currently in the taxable_income of the participant under the constructive_receipt_doctrine within the meaning of sec_451 of the code or the economic_benefit_doctrine under sec_451 of the code benefits payable under the plan and out of the trust will be includible as compensation in the gross_income of the participant or his beneficiary under the cash_receipts_and_disbursements_method of accounting only in the taxable_year or years in which such amounts are actually distributed or otherwise made available whichever is earlier x is entitled to a deduction pursuant to sec_404 and sec_404 of the code for the amounts paid or made available under the plan in the taxable_year in which such amounts are includible in the gross_income of the participant or his beneficiary provided such amounts otherwise meet the requirements for deductibility under sec_162 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code moreover if the plan or trust is substantially amended this ruling may not remain in effect sincerely yours robert d patchell assistant chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
